Exhibit 99.2 TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 4 Earnings Release Text 5 Financial Highlights 9 Balance Sheets 10 Statements of Operations, FFO & CORE FFO Trailing 5 Quarters 11 Three and Nine Months Ended September 30, 2016 12 Adjusted EBITDA Reconciliations Trailing 5 Quarters 13 Three and Nine Months Ended September 30, 2016 13 Same-Store Portfolio Net Operating Income Trailing 5 Quarters 14 Three and Nine Months Ended September 30, 2016 15 Net Operating Income Bridge 16 Debt and Capitalization Overview 17 Property Summary 18 NOI Exposure by Market 19 Definitions 20 2 Independence Realty Trust
